DETAILED ACTION
	Applicant’s response of August 24, 2021 has been fully considered.  Claims 1 and 9 are amended and claim 10 is cancelled.  Claims 1-9 and 11-15 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Von Hellens et al. (US 4,645,793) in view of Aubert (US 2007/0142567).
Regarding claims 1-5 and 14, Von Hellens et al. teaches a tire sidewall (a shaped article) (Col. 8, lines 60-65) made of a rubber composition comprising, as the rubber component, at least one highly unsaturated rubbery polymer such as natural rubber or polybutadiene and from about 10 to about 50 parts by weight per 100 parts by weight of the total elastomers of an EPDM polymer (Col. 2, lines 30-40, 65-68).  The rubber composition can also contain conventional compounding ingredients such as carbon black, silica, processing aids, sulfur, and vulcanization accelerators (Col. 3, lines 50-65).
see, In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)).  
Von Hellens et al. does not teach that the EPDM is pretreated, i.e., added within the first mixing stage of the method of making the composition, with the vulcanization accelerators.  However, this is a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the composition as claimed is the same as that of the prior art and there is no evidence on the record that the method of making the composition changes this determination.    
Von Hellens et al. does not teach that the article has a coefficient of friction greater than 0.1, more specifically of from 0.6 to 0.7.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, the instant specification provides no guidance on how to achieve this property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. a 
Regarding claims 6 and 7, Von Hellens et al. does not teach that the article gives a pass on an ozone resistance test when subjected to 200 pphm ozone for 24 hours at 40° C, or when subjected to 50 pphm ozone for 72 hours at 40° C.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, the instant specification provides no guidance on how to achieve this property other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. a pass on an ozone resistance test when subjected to 200 pphm ozone for 24 hours at 40° C, or when subjected to 50 pphm ozone for 72 hours at 40° C, would implicitly be achieved by resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Regarding claim 8, Von Hellens et al. does not specifically teach that the EPDM is present in 25% by weight and that the diene rubber is present in 75% by weight.  However, Von Hellens et al. does teach that the amount of EPDM polymer in the composition is from about 10 to about 50 parts by weight per 100 parts by weight of total elastomers (Col. 2, lines 35-40).  This would mean that the diene rubber is present in about 50 to about 90 parts by weight.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use 25% by weight of EPDM and 75% by weight of diene rubber in the rubber composition, and would have been motivated to do so because Von Hellens et al. teaches that these amount are suitable for use in the disclosed invention.
Regarding claim 15, Von Hellens et al. does not teach that a wax is a required component of the disclosed invention.

Claims 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Von Hellens et al. (US 4,645,793) in view of Aubert (US 2007/0142567).
Regarding claims 9, 11, and 12, Von Hellens et al. teaches a tire sidewall (a shaped article) (Col. 8, lines 60-65) made of a rubber composition comprising, as the rubber component, at least one highly unsaturated rubbery polymer such as natural rubber or polybutadiene and from about 10 to about 50 parts by weight per 100 parts by weight of the total elastomers of an EPDM polymer (Col. 2, lines 30-40, 65-68).  The rubber composition can also contain conventional compounding ingredients such as carbon black, silica, processing aids, sulfur, and vulcanization accelerators (Col. 3, lines 50-65).  Specifically, Von Hellens et al. teaches curing with sulfur (Table 1, Formulation 1).  
Von Hellens et al. does not teach that the vulcanization accelerator is an organic polymer comprising sulfur and a caprolactam disulfide.  However, Aubert teaches an EPDM rubber composition for use in the automobile industry (¶1, 3) and teaches using vulcanizing agents such as a poly(alkylphenol) polysulfide such as Vultac TB7 (same as that used in the instant invention and is a disulfide) as a vulcanization accelerator (¶7, 19, 39) and dithiodicaprolactam (¶5) (same structure as caprolactam disulfide as shown in the included information sheet).  Von Hellens et al. and Aubert are analogous art because they are from the same field of endeavor, namely that of EPDM based rubber compositions.  At the time of the filing of the instant application, a person of ordinary skill in the art would have found it obvious to use the poly(alkylphenol) polysulfide and the dithiodicaprolactam, as taught by Aubert, as the vulcanization accelerators in the rubber composition, as taught by Von Hellens et al., and would have been motivated to do so because these compounds do not present a risk relative to the formation of nitrosamines (¶5, 7).  Further, it is obvious to combine two known components which are taught by the prior art to be useful for the same purpose.  MPEP 2144.06 I (see, In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960)).  
Von Hellens et al. does not teach that the EPDM is pretreated, i.e., added within the first mixing stage of the method of making the composition, with the vulcanization accelerator.  However, this is a product-by-process limitation.  Even though product-by-process claims are In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In this case, the composition as claimed is the same as that of the prior art and there is no evidence on the record that the method of making the composition changes this determination.
	Regarding claim 13, Von Hellens et al. does not teach that the shaped article has a coefficient of friction greater than 0.2 and passes an ozone resistance test when subjected to 200 pphm ozone for 24 hours at 40° C.  The Office realizes that all of the claimed effects or physical properties are not positively stated by the references.  However, the references teach all of the claimed ingredients and amounts, and a substantially similar process.  Moreover, the instant specification provides no guidance on how to achieve these properties other than by forming the claimed composition.  Therefore, the claimed effects and physical properties, i.e. a coefficient of friction greater than 0.2 and a pass on an ozone resistance test when subjected to 200 pphm ozone for 24 hours at 40° C, would implicitly be achieved by resulting composition.  If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position; and (2) it would be the Office’s position that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.

Response to Arguments
Applicant's arguments filed August 24, 2021 have been fully considered but they are not persuasive.
Applicant argues that, at best, Aubert discloses the use of dithiodicaprolactam but that this compound is different from the claimed caprolactam disulfide because there is no S-S bond in dithiodicaprolactam.  This argument is unpersuasive.  As can be seen on the included information sheet regarding caprolactam disulfide, dithiodicaprolactam is a synonym for caprolactam disulfide and they possess the same CAS No.  This is evidence that these two compounds are indeed the same and therefore, this new limitation is taught by Aubert as set forth above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767